 Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 1 of 35 PageID #: 261




                U\slIt£b S, i ATES bXSTRTcT COURT
           Fop,THE E(\.ST£RU 'DrSTRir.T DF M £W


                                                                 nCT29 2020 ,
CU/\3]Ci WARREN)                                              BROOKt¥N-OEElCEi
                                             dASE MH. ('RQ4-?D2(^S-4)C^T)


A/^



UkixtFh STATED OF AMI^RITA
                                        /

                             UOTT-ARrMOTXCE


              COMES^Unkl^dirC/lCj(Jatrren ^ P^yt-Uonf^lhcfrnJan-h^
                 (aIjMi         Jad ClLikXj. A/of/ce            iy:>^orf 0-/^
      ^llaLMi.ia^.
           i^_^£J:L^LontirJ-i^^^^~^df^a-h                              t^unsd:an±-
                             'Si d£^v^a4-lo.n..o.A^^c&djucii-Oj^jri Seni-etrtce^^
      TRxS)pursijc,nd -/to / U-S.C.^                     C(^)Ci YA)Ci)G^d.^
      4-20S C^) ex^-lri^ch dz-dftnCirc^ U^ncd Cony:>eIl^i^Cj CtirCurv^S'4'oar.eS_
                      ion(^i< resf^ci'-Pu/lLiGSSet^-t
      fln'iSCippl_!C'a4'tOi^ o-f     lihi-l'/^ci     Sf
      JuTrlp.         6(J*S. SAGQ q/rd                       ^OC-f-Oi^S
      -i' ^                        Cons-f'i-i^i/4-f=s ex-/-<^cof^d-ir.Qi^^ ^nd
      ZOnn.^/)-P 11i^iCj C.iirCU.no^i't^nc^^'

                                        U)
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 2 of 35 PageID #: 262




       .*) XAOnaVe                             5o2_3^_-055 hci ^ rd^LiifT^d
      G:?n5i'dem+-iJ>^          q r^ducKon in.                             tt\^t
      FeJe^rca l.Suire^M O-f P^^^ lion Cf.B_,o'P_J_Pg3Cjra no
     ,SP(a4'eirieio+_§o5_o_,So t)oOum£to+' t^cXoKtd" _-_                           --
    (3'^ [j^ CA.\rv^cri ^ .fJ><XrvzOic>^Xln^^Uj c<nd_Comjp^l(i<^c^-
      piirCM(^5t'c^to-c£^5' __ _                                     __
         L/J'tA4a resp.eci'4o,4Kr-5- /|onorable--U>..S.                                     .
     (Louvf, _j:)€XriX\oi^e^-^ dcfcinciGi^'^ Kunabicy rccjue.^J'
          ^bu^^_^_Coa5icie r "fhc 'i^lLoU)An^J^Ciciror^*
                              On eK     / 5 -55
      2') Lct^Cj^_a:^.-'4^uy\-e_-Lr^ pr'rson_Co/^iOArejd^o__^&^
      Sentence inqpocs^ed!fc^/                     hctire .d^n-ii'- oi/£k "2-51
                 UJ.h/ch J ^ Con^idcr^d q /fJ^e S en'ffi^ce.                            -
      S-/^i-i-e OJp A^eSJ Vd)rK ,                                                   - --
      5lPe+iK-oriev^- _Con-duct-I-t<?--^»o-^oo-T      eo4'_£Kici_o-'S"!fd,
      '4'^_l'-l                ne I S ConcCkrn_e-d-,o_-p__d^i:cA/^^_
      Covld- /_9 Qrxd -/kc^             K hi s_J^eal4X^_aa-d-_b fie '^
      5'^ DCt/lCj Cir _pO_ fbi£. Comnnun^+^! p£-^i'/biD.n.£ir -^lA ^ Aot _
      \l/\ ZC> L^eoi^s I^UrX'ici^c^Xedi ^ndor6ed__0_^_ tK\C0Uirc^-a^-€.
             4'0^p€. p-^ .Or'iwvi    Ci cVi    i in. pri'iOn
                    4-oj -                         _        _
      (?')^■e(e_QiS"e_plaKiv ho hou^c arresf.' p£.hAMor\e^-^kchv_:e_Q
      j ob LP Cx I hLry Cj _ Aoi^ htna in fke- ho^pihoil LuOi<i^in(j-CtS^-
      Cu^XodlCil ry^AiXni^i^QnCC CoOt^l^Ci^.
      7') Pk/oir r&coj^d' K/OiUh
       V-) Pkope. cP oai o P ipt pu b I ic             P'l "ft on (TP- ft ^'s. e..K-h
                                        LZ )
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 3 of 35 PageID #: 263




      Zio           0^ 1nccircei^ai-ion /sr^ dt.-\'c^cno^ 4^ kL(y\j
      noi- be o 4hreaf 4^             p hire On Gncj pfjr(S'On. .
         P^PrMot^er rt-e>p ea-t-f:i4Jlej reaue'^r ph^r phi<^^/i-s^)no^h\e
      Cx>Uir-r Cf I so CoO'Sldet^ Cpnorc^s in'f-em~h m                  i2^<3LCf:dd
      leCjls ld'i'ior, 0-4- Sen-f^tn cina              £7(r«-f
      SiefiJ Ac-h of ZoiS, P<L. /IS'-3^ I S 5o3 Cb^c.U,_mi^l
      C,n<i 4hc F'/rs-h S-hep Aci of ZOiP/ S. 37^-7, /IS
      P-e-Ftflon€n KCIl/ On 44)i5 flohoinah^e ^Unf 4i^ (Lon^/'den -
      oil 44ie "Pot c4o\r^          pon"^ inly                §
      6S"^e-cjCfi I uj^ 3 3                     A)f Cind ^3S^ S^3 Cq.)CJo^jQ^ ^
      ^x4rnaondinQ^^uj Oind CompeUPnCj recj^on^ Ponc,.Ktdu-ci^iot^
      m peJ'f^ioncn^                        #
        Fur'db^nrnonc, p~tPiPlone,n iJckrn-cn respcc-^-ittlL^.
                       iPill Cou-nt tou-Ld Ca^^c Cj r\ //njUCTf-ZCe
      Hof Con'sidizrlncj 4ko,4 Co/\Cjire3S novj d^etyy Cerd^CiPn
      S^-Xl^tnc/nc^ Cj             4hAt^ ncccsscinc^^ O n4Cc)UU.S.C.S
                               inr\iSc\ppjjcjC4Vion bf 4hcUni4't<dS4jCtie.<S
      S€^n4t,nci*nCj Gutdehn csj SfleclPicaUi^ I y Ll,^'C, S
     jl3) and C4)CA)CI),' lJrS.3,C, CJaCjppen Pl\re Poin't A ^
      IS tndenoi ncj pQhie. O^-Pcnsc lt\/€.l Qppll(LCj4dbn h.o-i-c. 2
     |CA^y^V-^K           ^       ' ^ ^ S C I'2 Co) Qn d                   J
      Appli ca4ion KJo^e i., CoFt's-hiPuPc                o^dP^Gno^ Qnd
      ^' naioe/l/'riCj CinCum^s-f-CinoeS, bocukuisc pe4j^-'t0nti^l<l'04endci^+
      js btJncj depnioed of biIs IJnifcd                     Cj^ns^lfcrfJj^nal
      FtP4f) Ai^'^nd end h>ue                         Cluusc, (^Plcb holds
     hl^C Consfif-uf/ono I proi/ls^Pon                   piroht^Cfs 4ht

                                    L^)
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 4 of 35 PageID #: 264




                     en +-P^-Dv-v^ U-rv-(^CT i 0\r ^\^lr)'i4-ra rt[l| rleprUyLi/^
         C, p er6 om o -f- I ? -fe _Q_n_ci._ I t.b.CKrtoj^.
                    res^ecf |Qe-p[4'ti-:.r\€\< Ct^^j^yA l^ad fki s U / S.
         bls-frlc-t- C          Q]4" S etn4            qppli^rj.4he OOAndgtixaj^
     I
         ■ J.>S*S.G, CoYy^^YAiu and. Totag'-fl foL-flpn^lf
                                   \                                f
                                                                        ^_ux<rt4 6iia_f-
                                                                        I


     ••fn 2 y        S,C,S ^94_Cti__Qn_tslDy^_tmJo.eir:ZAjJAB
    ipjuhAjOY^fY.W^Ci.irrtv) Uj^.u.ld-haYe .irccejAcd ft-S.cjnJren                   C€-

                                                                                  tJr'm.


     ^                                                         uili^. Co^Adtijd.^
                  Q^€.y—L\),Ck.YX-tY\.^-Qi i$0_..X-^.Sp(^<^ i'Auilu-  Co^Adtud-^-^^Cf£..
     4his          s, hr^fw
     \l/)S£Gni nia-fi'iDn _S__4^_0u/.cL_Gak:rce,Cf g.                   f^inrai/- Cjf\€,
    (i.S.'biVfi^/V 4                                           ^Li^jdcj £he^
     .fY\0>r\dCi£orLj Li,S,%,_Gk - Co^r^rec£l(^ /^              /»a^oS-Lidot^ o £.
          I► i /
     . E3-^-t/j4Lpja e.tcijV' S_en:teJice.i.
                              ^          ^
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 5 of 35 PageID #: 265




                                  COKICLU SIQM

                      one^         f              Coo'l'tn^^               H4^€^
                    r-fecf                       I          i n ^e- impo^sr^Lon o/
      hiS                     CaJ C( Cjr\ "t <s' C\ (jir^n-h cf              v/t A'V
             Con             oi^qI 5 tta^y^ce>i undei^ /i^

      j 7^1/'/^'/                              Ci S'S^ i^'h ^^              S ll^yicf
                   dojt^^ld't^Q'hi 0/1 ^/louf/d /?£ don.'^i          Cd
                                                  26/i' /vV(rf             AcJ-^ Foi^
     ^t^4'encL/\Q Aa't Grid 1^ U'S.C,? 3553C^)'pAc4'otrcj_7t) te .
      !               '       ^                                  _
     (lon^fdc\r^cl in. limpoi]nCj ^ S€n'^eyyc<^ ^JFie, CdLcir-^ sWc,ll
          Impcys-C Ci S em-t-inoc Su-f-P/c^i €rj-t^             Jn.c^'b CjirB.^i-e(< )^
      piece's             3 3 C^)C4^ *"7?i£. kind o A ^cnd-eioc^ Gnd- irkc
      iScm^ey^c'tn.!] i^^r\<j e -e stQhli shed
      I Pd'ArA]ont^ rn Ci in-^Cf i'n ih^-^ ^-C Cibo^^^ 'pQOhjic ^
     |sA)ou/d irei/'i ^UJCd iAi^ /-lonoi^c,bl€ C,our± G^
      B^ctrOiOnd'iinCiirUi C,nd Coir^peH'tnC^ (LlrCuim^-tCinC^^
      Q ireduc^ion i n A/OJ S frT-ffJnce.*



      h Ced-edl Oc^oheir 1^, Z^Zo

                                                 l^CSpec-h-fudi^ Subrvijdd^d
                                                  i     C^Jj)iALCj LaJ Q
                                                  C,trG/^ UJ(Xnirf n d^JSQZ55-Q^
                                        65-)
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 6 of 35 PageID #: 266




                    iiKlTTEh S.TATES hX^TRTCT ^.QU1^T
               rE>Pv IHE E/VSTFRM DTsTRTCT of KfFlA/YoRK



r.RAlG UiARRBN
           VcVifI                                                O^Ki itv^'haaI Cqi^e Mo.
                                                                   C r._a4 - ^Q2._Cs 4J_Csi)
V 5.




(iki1TF.^ STATE,S OF A H ERXCA
           R.f.'^po^d-ei>-\4

           A\ OTZOKJ E'EPKJ K/a /R FtsucTZO AJ X/W 8 FNTENC-E
       EUBSMa/T Toll LLl.lA3Sil2lc]Cil(A)CT)_
       iEXrH APR bll\JARY ANb CoMP£LLmlQlmCUM^TANC^^

              C^QA1£5- I^OlA/y.lt^W.Cj Utc,rrtr>i fei'hoAfir/h-e-AcnJ^aM loSc,
       ^fi/nd Tilcslh^Ioj-haa-f- naolLo/r>J5e,s^L:io^_ tee.4<a.c4-iot^ in
       jSe/Q-fg/^rg. jOi jrsucm^-^ti I? U.5.d ^S?Z(C)ri)fA)C±)
       1                 f




             Pe4'('4'/on.
                                   iy\ JaLS-^nd i r I Ci          Noj-i C p. ar^d       }yu>lrjoso-i
         ll.dii'^3La/xdL__5Aou/£4_^a-kLx-f^                   ^^o_P.€xticaoird
       '•. Cind. Loni^.e,i(IyiCj_CitTCLa^s.-h£h'nc^s.-irc^.i^i K^ci       ij_.. _
               oTTC-b-l^C - L/_'_s._i)_('__^'_ftc/ cjf _^ouk4:       Coa<s'ide kl_41 _ ^cducd-l

                                            U)
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 7 of 35 PageID #: 267




                                               Ls__Co»^'s- i       tx»'t44i [^ U.s,c.
      ^ 35S ?i (Si) C(n^ Con               1 pm <=!( I A       € A^ict-Cct '^
      S eKi4'e.iac'i KicjT^e-fokrnn o -f" 4h-t         6+ep_ Ac+o/.2Qi -^
      n5^3Qi I v5^3 Cbcc.'Z/^Zo/^'), _^nd f^/ia^-l' ^'htj//:? A^ct o£
      2.0/zr^__S_.__3747 Con_^,;               O'neir C/ljs:o__rel ti_Qri^e..
                         o-f J^i s Sub<r.f             Con^^f'^ui'ionQl rjj^lri'f
                           ClcfOl^C^ Q^<i         i/rl    of li'fc Gnd ItJoe^i^,
          ^l/\C.io^tci / S' (^op Lj_^f ItnmG-f-C Ua                   rC(^ue^r'h
     \U 0                        "^en-henae^                      CF^B.O.P.f),
      U^^dtr Q rO,P_, Procjr.Qnn. ^d-cj-htmenf 50jSo,5.o^
     C^-Bxha^ 0.ir<Jj       Oind Con^pei(Jy^.cj (LJ-rcunn^jhG_^c-e.^_ff)'^i'
      LdOti^^Cin:i'X_ Cf_ jrtdu cdi Gin _i ri. LaJ.C, i^r-^m %c^'heLtna< LLndef^l_^
      U-^.c_. i^5^^Cc)Ci)C/^)Ci):
        2 S' (J. 5.C.!'i^4CQ)Ci) and SccFo^nCh)^)o f
      of T^'f'le Z^j 5 -hQ-fe<s fine ComryifS'^/oin i*n. fhc G<^iclel/iTCr
      Oror^uiCj Cft^d ^c^rrua^               S^^D S^&c-trdin C^)Ci)f zfiaU
      €QcJn C^fecjOv^L^ of off-Cin-s^C- int/olui^cj E^ch Cod-c^Oir<^ of
      d^fei^djunA-^.E^ fQhll^f) a •senfemclr^^ (ro^cje fkc^-^fjs
      tx>n^i ^■Een't' LJ/ffi Q U _  intnf                              of'Tifi-C
      I ^            3^55^^)C^7. Fu^df                         2-^ b/-4/C. S 79^
      CcpLzJ) sfa-tc^ c^-epi€^£^l lOollcLj                             rcCjOydj^cj
      '> p p it c C, -hi Oi^ O /'      Cj Uidt.{i^c Oi^ Q^Oj o 4f\ Ci^ ^ ^p ect
            S            C/^'T ^ or S Cnfcnc-c ir^pj€.m_t^ fctf^ Ficf-h /^
           U-lcLO of.         C^n^rnt          iTi. Ujqu id f-ur4fic^ ihc_
      fOui^o^€<5                   r.<Sjtcfion ^5S30^)C^) of /tfl^cl^
     iJnld-ed Sf^fe<^ Cod(^^ (nc(udr*^Cj ihe. opp^opr'tade uTe of—v
                                      c2;
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 8 of 35 PageID #: 268




               P0.r 4-"-^ oi\ \r t CO rd n -f' 44) i                        U.. S .           1 S'Vv'i r.-f LaL^^-ir
              1 scvp_|i?lLCgi4-|on of 4-Ke Utcxlfe.ct S^-Ci^-e^giAtjaj^r-iaci.^
         £i_ulduuLlia.L5_L
     SJr^jdit n.(j O/v       1 1 o dg pf rvc^Qnt Llc^rrrn's
     pj^__ML)v:£,mb.£i^ZrL,.1 (Scc Trcjnxcy'tp^_o_^___^Y.c>.ce:^'!£i.(:^jr.
                            -"4h_c. iJrOriOi^ciIj                           J^ion^on-                        U-iS                 ia
                                          U_i         LJS^k^Lc.f— CoLct^-i-, Scnirfn ce^. cLt^ei^dujrst-.
     [Joirrti^^'^ (Lqitx^s ec.L^4']{/-e. S                                  i^<Le 3                      Coi.yjrL.-£-L,^.^.^.<d S
     In                                 tn O ■f "Hie. U                                                      inc /'n o f!>ui fja/zVic

     I
                                  .X                   I
                                                                                              A.^Yr^Uvt/ja^_SQtl-^
                                                                                                     f   f                 f


     l(^5ge ^Cfq^ i'^ o_~f .^.?:„CL^o^
     ^Offien^c Co^diA(Li nP y-/icl_J.S.l.G. .Pai^4' A - QfPfi^^e^
     I
     I                                                                           '
                                                                                 •




     /' InQ/n^-h                                           (0 f-l-om/ci de_-J_Z^J_r/_.G'rr:/'...b:^_^jr_f_^
     f^ Ylurdfj^ Co) P>Ci^c o-f'-4^etri<s^ U\ytl 4-^1 ±,b cleAi< mltcj^^b'cc^-f^i'oin
     p fT
     I
                            cL €.-f endCi/1.4- Ct^frein        'jh €. Jd^loLAj^(^ ^CQ^RkX^l                      f



                                    ur4'o^n^ Ci'^inmn^fnd'Qntj              do^S-uC-f i:^ f

              [r-^ R CRoi-e, m'                     "fhc- O'f-Penis'-c) s/iou/d ^e C-:^r\:side_<rtd-_^
                                      I S-hg-^c^d^          ProVi isi            ^ ^ Ut^jC, S                              CqICjJ k
     Z3i5_9__C.^ ('5) Qnj i                                   Co)C-4). Q^e.
         .5fafw/Tj;^Y                                 OA^ -f^t^                  h.-e^ r^-te. fyiurcLo^.
         Fur4^] ei/n^o^e c^ppllcL,i-iA^ /\fo^e d. CJna^^^^'lZu^ ^Ctr-fAy,_
         0/
         >.   /•
                     (J.S.S.G.^ 5h
                   I t i.     t   M
                                               //g
                                                !
                                                                        Ae-f^tndcin-^ did
                                                                        /    '
                                                                                 ^1 1■   r\    t L           I       y^.          / c




                                       cAdri_/,nAtni-LOj/^c^IlLj o>r.          yic^h^^ ^
         cIoCaJjo.laJQ ic<d _cL t jpQ^dxArC. TVi a __b e^ LJ       n -Ir^A
                   4-10^ etn LJo, Kr _ires^ ex -^A^ Ll uj . Q 5 5 e k+ 4ixc,          5^-S G

                                                             C5)
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 9 of 35 PageID #: 269




      CKAp+CrTKi^^e.^?6l. l Ac^cjiri:;\/(2,4-/^.0^ Plole| skou
      k)e-e>a                Ku Sen+enciri^ oa
      p€4-\]riOjr\t\r a[ Con.'^ tnd% 4^na4 4hc Couy^f -f-A dtd dro
      flo/x'^id^ir IS U - <s, c,T 355sCa^CG)"Uie ne^J         Avo LJ „
      ClA Oo Cv irr'C/       SitA^-^lrvCe di 6          i 4-'( €                 _
      i iO                      ppo       KIJ c,10 <na o -P Hy4'r"a□r-cl/'^A
      joiAd ConAp€U < ^ s ^ '(' frcun^s-hcnnc€ :>r^ |0€-fi 4ionei^ / defead^ni-
      ^€/t-j Oia toACjr€5:i^ io4-t?r\+ 1 drhieiir SCnd (^riCi n<j l^dii^ify^ ^
      pf F(*r^+ Sfep Ac4 o 4- Zc:>/5?                  73Z sUd-. Q t^ZM-XZ
      ^'4o3L^y Cl     cd^loi^ od" 5                o^) 9    ) o -f 77*4/
      Uy)idi?cl^'f'^+e<^ Code'-
      Mu^ti^ou^ Cjouk'Hr^ hciKC Conoli^d^cC
      'f'Cii l^tc "/o O w ^j^c/ Gc^/ c/^ line ^ (BA^ /3 C%ncl           Icd'jL^
      don-in^ ey^ -ha ^ //pU//>^ HAie^ Hr^h Sh-e^ /dcf' d<^e^^^r]o_'t
      pyfolude Cf CoUi^-hd^rz>n^ Qch/t^^ Oj^ moF/oi^ cr 7x)i^_ Sf/r'c^e-
      jr^dctchiOn Oi^ L( si n.c^          (l^-t-ch ^ Q ! 1 ~ lOj^oylS loki i/a
      Ai/Hfll CO hiOin /Aoh-e. x Ct>), 5ee Unided ^ha+eis i/s Sirouyn
      fsda. dios - c r - oozxi'I f Zo/T? \a/l43A'2,^si Cs.b^T^
      C)oh,      Zol 9 Oi hln(^ Uij^ th~td ^hah€« (//^ 3^c jKJo, 4-"JL 5 ~-
      C\r- I ^ic- L , \AJL 2n IL S'O^, q-t-sC^ .h, M C. Jua e 2 ^jZoJl))
      U^li-cd Sfofea- I/- Con^ot, Jdo, ±: 05-(Li---^S ?--± , 2.^13
      J\fL ZOJ3 24 ? is <} 25 (k-l-S C 5. b. Tejc , JicnelJ/ 2ol91;. _.
      Lini-{-£ei S'tci't-^i \J* FoK/ ^O, [AJL, Z'.L'4-'(Lr' 03_Oj5fcLW4/
      5044oS'4),         ?5^b. /M e . Tu/y///2o/4.^/ ^^e.c.l'^o
      Un'li-ed E-i-c.+<,^ (/- Ui-ke.w;cl^i S'0'5 ClZ37Xb.Mek.M6j/.
      l4-iZ0l'^)CR-ed
     Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 10 of 35 PageID #: 270




           in cc, ^ce\^Q-t-i oo und-e'^ ts (A.s.c. § 3s
                         Coutr-t-              ^■^oA'S" ic^y='.\r,c;-(-;or> o-F c, 11 4tng^ -pa <:4-cv-cs'
           S c-l" 4^ t^-Ha 1/1 iyLl*S,C« ^3S~S5                                 ) F s /QgCf^llLj
           /•   -V   ^               I I                                                                      y

           LMTaMo
           -Poi^ Q rgc^U-c4-\ Ok^                           rl«g'-Pp/\dQta4-S ^ ^n-^en ce. >
                            tr^riu.rgA 44^g. Ap-Pgtqciar\4'\                           fv^o/\4-(^ Se^ri-ei^*
                                                                                                          >^.ce


           O/i 4rK£              P-irggt^f/vn rx)i><rT^ -h> fcO              Wo4-'i^r^
          ijai^jL^Ha-e^5^m,irx..d_:£j;re_cuk^Kin-Coun± :^'ad,au)_i^_o.u..t_A__c_aiLo^_
           [91^1^1 ^ (^O                              ^T='K>4r-^^ce-')
                A ^C.QrcttiA(2| 4^3 4Pi(g. ptV^f S-fe^                              ._KCfl_v/e_a

           E x-(-\^c, Ci\^A7^ av^L| Gj^cL—Com-yx^i4-KU^-4lLk:CLuaoJs:±jS-iacj£^-U>od£^

           ^7^'^Cc) CoL^j^-i- CQin anluj                               S-hc^ctpJ i                  3ec_u^iid_
           tp-('-F€i^T€ OCC(^ii^^ C( •P'~h-f u-                        'f'lrxal C.Oy\u/              O^O-
           i^.C. _Sp.urjLV-_.0„4Ce.n5:e„_S.e_c:hLoL^..A-QjJiaJ.
           -5^ ZZ-/ - Z Z .         I n                     s.L ^ _ond_n_/ n

           f/nct rc4ian£i^-f    Cf cLd^e cL —LS^ _C^j!lQjr--5:__Q_ya/ji^ce._rA:i-_j(2^o^
                    ^ 5 / x: Q/nd m         j i_i) A f' rA                       Lj.ec^rK "^L

            AjOi^ld add nn /l^„S-L^-eS.                                    uc       Sr-JC. aJcid-^.L<lC^
                         ^ Z4       o .c^L<L_Caya-izLci Zdzl^.
                Q. / - z - _               -      /     '    y/-   ,   y
                „2ei/C
                                i^J^I^jy^Lt. 5 y c.. i_3_S5 3 £^J                         £ .ZLou^f-Xko/t
           iVvi^^a-z' q                               --S^Ah'cj_cyi±,-h                                  ^
rv
                              rpsfpcf^ y4;s f4cinai^a^i^ (i. J. 'brvrV-Wcf-
    Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 11 of 35 PageID #: 271



n
              p_e"f'j__4-j_oo                o^n 2f_U                       5 94C?)CBl_(j_)_Q_^_d_
          § *1 94C~PX7.3_ 55 4_'^4) 5                        cr;             donate I    ro^__i
          0\a:)mulc^i;if(.ac^i _Cjul<i_-e I pu.r-s'u^a-a"''^ 4o S e c-h;o*r>_CA )CO/
          sHp U |Q ^morfe_4he _.p'^Kp_o.5:e _Se-t- •^r'_4t>_i n._3_ec-l::io-in.
          ^_9LXb)0), to i                                            t4en"b'i oioJ^__4ii              __
                           m e 1^+ o f__ 5_U.b_s'e c4-Lon 9i 9 I C^^d/)dS)_4o_*c                ._ _ .
          prov/ld t ."V Cj Cc                             -fici i'     g:        .St n-^t:>-cl-^-c^ —
          Oinci          J-L/ic m                                    cLi ^pQ.r^4'rg-'^/._ _.
             _ 4-n _4'u..r.4ti€r__Supp.orf o 4 p£fI-ftoia.er-^^ U i m s_o.4---- ..
          |Tij^s_a               _o4L>f4}_^_ _U.. 5", G
          Is^^etac/i^Q- d
          !                     .'
                                             ^lA-Le-s.^ p<1.^/4/oio_rK_ jrcsioe.ch&,(Jl^j
                                     4ie..        _b' _5+r/0+ Co^^t^'t_CQn^/d€.i^ J:dc.. . .
           Cou..^-h._o-P App ec:^l 5" _4o_>^              ^ Seco>^c!- dl^Culi' A^olcLi^x^
                          ^_€lo^0                                                 . _    _. -     -
           4-s. I/. /gQQ . 7GZ, Fed AppX-. 34, 2o/9 U- s.APp. LBkts _
          |4-SG5 CF^y, / 2o/_9 Zri-d            LajA^^c ^ CoocKti-Ojfi
          Apf-f^'^t-^ h^^.rCpeQ-tli^Cip.p Fed pLc/r^      -^ecj^l^nX,
                             /^Corrt^r/- ppIt'cciHotn Q_F    Li. S * S. d/j
          S_gg_C/. 5,                          )(A^0» iV'IO/FjC2nci (Lt^. Auq^^!%
          |5"fa+e 94)a Q'^u^                                 5                     AcrcFov^^ "HyCit
          pre /acor^/'sf en f UJ/'4^i 94 e                                        CjU.id-c iIy\c._^
          Police^-_S4-a+dr*^ei^ -l-<s _irvvo/u< Ci. "^re.A                        dep^_L\/_^-hfO^
          O.-P I- b^r AxCt^J^_.Ce^so^QbiL^ m^eeA-ed 4^_.qc4/!^!rc_ A_c
          ■p Lt^port 0'f.^ej^_-tcncI*o<j )-Gn.d- J_*^ LA' ^t Qr ^ i Jd^^FAd
          P+'M'? Cznd .CL(rt.2.0liyCi^oFl^c^ 'ihQFAie_inJFio,L
          he*x cU fO^ah- h 4o (LrFf I i. yerj"^ncey4 ^ dnc; o ^^s-yJrg

                                                   c^>)
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 12 of 35 PageID #: 272




      Cc^un'^:^r^ Gr^U U. U>               5^^ U.5. ^ ST ,49, /Z^
      5'X(?_CLoo_7A
         _'TR-C__L[nj4-e.ci ^"l-'Q-t-gS                           f n,_TlQ_Vg>_/_€jslj^
      "Yllreie^s v/. U.,3,^ / 3y 5>C4-, (^97, /9Q7-g^ ^+c,-i->gd.
          ^-f            lACoirr^r.+ CjLxi_^_£._Li'ja_g: _vr^nj:j-e^_CjkLCLd_LciiTon.
      I "S Ov^clr_t^Cur_I_Lj^       p
                                                     ri CjU-t-^ G_ia-i_Sje_v^L^L^.^Ja^
                c_-|r_5_ _4K       _ica                            j/0.^kj-LLc_
                                               p.
      J[jA_L-be_cl S    +                           i ^lol jE.._3cLZ2'7.^ZiSl
       ?^d c;^. 7_Qn)>


             L ukg + i4\t s Li. S. "Pf's-hi^; c-/- C^au.ir-t shc^u/d (L<in^tdei^ _
      C< s" •e.'>c-tircnD^ci'i^ui^uj c^ncL Cq^p^I/.m.<^__JC£Q_xo_n._s:


      Sen4m-ce.tred-wx-^/o^^ See-                ,3,c.S3-5




                                    (17;
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 13 of 35 PageID #: 273




                        CEfiTXFICjATp OE S £RvTc E                               ..

          fo Ct 1 1 of- Fhe ^v-eC|0(AC|. reci5or\Sy p^+i-Horvek:
      bJotv'v-fvA              *i-FlC<4- ^is l4onOv-int Cou-ri" GjV'Ct A-+
      loi/vv ci re.ciu.c-V'ioiA I Kv. s €(a4'e>^ c-e- jOcAriM^c»Kv+-fo i S'U.5.C.
      %^57 2.Cc}Ci)C/\)Ci)                                       0\rcLlj^^irx/j^ d
      don^^^Lii         C\ r Cc/HrvvS'tc,rvcd 6       c^yv^Cca'^ S      K


       dA-^-ed I O c+o lo e        ^ / ZOZo




                                            7?3^ec-t^uUuj Scdpfy^/ ^hf'^cd
                                             —         AjTjA y'jjyjC,A/\.^
                                                      Ljc\ Kr^dK^4i^5jd2.:^^'OSS
                                                  ^    Colen^an              .
                                             f^cdeyc,/ Coyr^c-hioi^^L Com
                                            P^Or^oX /D5^
                                             Pc>('€./VIain /     33_S-^-L
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 14 of 35 PageID #: 274

                                    GA10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK




           UNITED STATES OF AMERICA
                                               Docket No. 94-CR-0802

                     -against-                 United States Courthouse
                                               Brooklyn, New York
           CRAIG WARREN,

                       Defendant.
                                               November 22, 1995
                                               3:30 o'clock p.m.


                                    TRANSCRIPT OF PROCEEDINGS
                             BEFORE THE HONORABLE STERLING JOHNSON, JR.
                                 UNITED STATES DISTRICT JUDGE

           APPEARANCES:


           For the Plaintiff        ZACHARY W. CARTER
                                    United States Attorney
                                    BY:    MARGARET GIORDANO
                                    Assistant United States Attorney
                                    225 Cadman Plaza East
                                    Brooklyn, New York 11201

           For the Defendant        BERNARD UDELL, ESQ.




           Court Reporter:          Holly Driscoll
                                    225 Cadman Plaza East
                                    Brooklyn, New York
                                    718-330-7687




          Proceedings recorded by mechanical stenography, transcript
          produced by CAT.




                 HOLLY DRISCOLL, RPR          OFFICIAL COURT REPORTER


                                    p.
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 15 of 35 PageID #: 275

                                           GA11




           1               THE CLERK:   United States of America versus Craig
           2    Warren.


           3               MS. GIORDANO:   Margaret Giordano for the government.

        4                 MR. UDELL:    Bernard Udell for the defendant.

        5                 THE COURT:    I am in receipt of your letter dated

        6      November 21, 1995, Mr. Udell, let the record so reflect.         Have

        7      you read and discussed the presentence report with your

        8      client, Mr. Udell?

        9                 MR. UDELL:    I have.


       10                 THE COURT:    Are you ready for sentencing?

       11                 MR- UDELL:    Yes, Your Honor, although I do recall

      12       that --


      13                  THE COURT:    You have an outstanding Rule 29 motion.

      14                  MR. UDELL:    That's correct.

      15                  THE COURT:    The motion is denied.   Do you wish to be

      16       heard?

      17                  MR. UDELL:    Your Honor, as the letter I prepared sent

      18       to this Court states, I am in this case asking that the Court

      19       consider departing downward for the defendant Craig Warren

      20       basically because the Court can, as the Court of Appeals in a

      21       number of cases. Rivers and Brodson, as the guidelines state,

      22       can depart downwards when the guidelines require a punishment

      23       that overstates the defendant's position in a particular

      24       crime.

      25                  This is a very unusual application to be making for


                    HOLLY DRISCOLL, RPR            OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 16 of 35 PageID #: 276

                                   GA12




       1   Craig Warren ae Your Honor having heard this case may think

       2   this is an individual who the government, the Agents Norman

       3   and Burke designated as the head of an organization.     This is

       4   the individual whose home was the place where various crimes

       5   were prepared.   This is an individual whose mother took in and

       6   cared for Collis Mickens and Derek Boalds and all the rest of

       7   these people and who committed a lot of serious crimes and for

       8   which Your Honor will no doubt sentence him in a very serious

       9   and heavy manner.

      10            But there is one charge in this indictment proven no

      11   doubt that causes Your Honor to sentence this defendant in a

      12   manner which is so blatantly overstating his position that

      13   Your Honor should not do it and that is Count One in this

      14   indictment which relates to the murder of one Sidney Velasquez

      15   because if Your Honor sentenced him according to, as the

      16   guidelines require, Level 47 because technically under the

      17   Federal Rules of 1111, Title 18, this was a homicide which was

      18   committed in the course of a burglary and a robbery and it was

      19   committed and that being the case it constitutes murder one

      20   and the defendant according to what the jury has found

      21   participated or planned the burglary or the robbery and,

      22   therefore, he is as liable as those persons who committed the

      23   homicide but when Sidney Velasquez was killed, cold bloodedly

     24    murdered Craig Warren wasn't in the apartment.    He may not

     25    have been in the building.   He did not order Sidney Velasquez


                 HOLLY DRISCOLL, RPR         OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 17 of 35 PageID #: 277

                                      GA13




        1   to be killed.     He did not suggest he be killed.   He did not

        2   tell these people to kill him.    The killing did not even occur

        3   in furtherance of the robbery in this case.

        4             What occurred in this case was Collis Mickens decided

        5   some time during the commission of this crime that Sidney

        6   Velasquez was too belligerent, he was too troubling, he was

        7   too bothersome.    He didn't have the patience to deal with

        8   Sidney Velasquez, he didn't.

        9             Carlos Mickens and Derek Boalds did not kill Sidney

      10    Velasquez for Craig Warren.    They didn't kill him for the

      11    Warren Organization.    They didn't kill him for the robbery

      12    that was being committed because they left soon after they"

      13    fired the shot.    They killed him because they wanted to -- I'd

      14    like to just quote, and Boalds and Mickens both testified at

      15    length in this case and both Boalds and Mickens disagreed

      16    about a lot of things, the whereabouts of Warren at the time

      17    this occurred, what Warren said after he heard about it but

      18    the one thing they were consistent about was what happened

      19    inside the apartment and both Boalds and Mickens said the same

      20    things.

      21              Boalds says why Sidney Velasquez died, he says on

      22    page 1007, so Collis said      the guy kept fighting him so
      23    Collis said I'm tired of this, I'm tired of this and he drew

      24    his gun and he stuck it in his belly and he shot twice, he
      25    fired twice.    He didn't do that for Warren, Warren wasn't


                  HOLLY DRISCOLL, RPR          OFFICIAL COURT REPORTER


                                       9'5^
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 18 of 35 PageID #: 278

                                         GA14




           1    there, Warren didn't tell him to do that.

           2             He did it because he is a psychopath, because that's
           3    what he does and that wasn't the first time he did it.      He did

        4       it to a guy that we call Thomas James whose body was found on
        5      the beach in Rockaway some three or four years before.       He

        6      never met Craig Warren.

        1               He did this because he had a gun and he was faced

        8      with a helpless person.    The government has a right, the
        9      government has a right to take these sociopaths and make them

       10      bible thumpers with their 5k letters but it is not fair.      Your

      11       Honor can and Judge Glasser can reward Mickens for his

      12       testimony and reward Boalds for his testimony but you

      13       shouldn't make him pay for what they did and that's where this

      14       statute goes far away and causes him to get life without

      15       parole because Collis Mickens felt like killing somebody

      16       because he was insulted, he didn't have the patience to deal

      17       with a helpless man.

      18                Boalds says the same thing after Mickens puts two

      19       bullets into Sidney Velasquez who we know and we now know was

      20       a person who couldn't go to the police, he was a gun dealer or

      21       a drug dealer, he was on parole, he was an illegal alien.         He

      22       wasn't going to hurt these people.   They had him.    Now he's

      23       got two bullets in him and he's down and what does Boalds do

      24       again, same page, Boalds says to Mickens move out of the way,

      25       move out of the way, I told him to move.     I then told him to


                    HOLLY DRISCOLL, RPR          OFFICIAL COURT REPORTER


                                         P-,37
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 19 of 35 PageID #: 279

                                         GA15




            1    move out of the way and I drew my gun and I fired and from a

         2       distance as far as I am from Mr. Augie here he fired 13 to 14
         3       times into Sidney Velasquez.

         4               He didn't do it for Craig Warren.        He didn't do it

         5      for the Warren Organization or the 15 Gunther Place or because

         6      Craig was there telling him what to do.     He didn't do it for

         7      the robbery.     He did it because he liked it.    He did it

         8      because he wanted to do it.

        9                Your Honor did not hear about an incident involving

       10       Derek Boalds before he ever knew Craig Warren.       Derek Boalds

       11       has a very unfortunate personal situation, the mother of his

       12       children is half blind, she is blind in one eye. She lost" a
       13       game'of Russian Roulette to Derek Boalds.    This is the

       14       individual who pumped 14 shots into Sidney Velasquez and this

      • 15      is the individual who has got to pay for it with his life

       16       because of 5k.


       17                What I am saying. Your Honor, is Craig Warren was

       18       convicted of a number of crimes, a number of robberies and

       19       convicted of this homicide, he is convicted of the rape and he

       20       certainly is not here asking for sympathy.    He is not asking

       21       for anything that he is not entitled to but this goes beyond

       22       it, to punish him for them, to punish him for what they did

       23       without his knowledge and Your Honor will recall even Mickens

       24       said when he told that he saw Warren and Warren was outside,

       25       said Mickens, and Warren didn't want to come in, Mickens says


                      HOLLY DRISCOLL, RPR          OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 20 of 35 PageID #: 280

                                    GA16




         1   he was hesitant to come in.    Then when they saw him on the

         2   staircase then what happened, we had to shoot him and Warren

        3    didn't even know any shots were even being fired.   This wasn't

        4    what was supposed to happen.

        5             Technically this Court can rely on Section 1.1111 and

        6    say yes, it was a robbery; yes, it was still in progress; yes,

        7    the jury found that Warren participated, so we're going to

        8    hold Warren but it is not fair.   Maybe you have to do what you

        9    have to do, you have to honor 5k and you have to give these

       10    killers eight years or ten years for killing people because

       11    the government put a clean shirt on them and has them testify

       12    but you shouldn't make him pay for the rest of his life for

       13    what they did, not have to do and for what he did not tell

       14    them or authorize or knew they ever did and that's what's

       15    going on here and I just ask Your Honor if you can, I know you

       16    can, the Court of Appeals says you can, the guidelines say you

       17    can and I know you can.   I hope you will give him some

       18    consideration here.

       19             I believe a downward departure even in an area of a

       20    Level 33 or 34 in his level and then with 60 months added

       21    because of the 924(c) will allow Your Honor to give him a

       22    significant sentence and a sentence that may fit the type of
       23    crime that he should pay for but not, he should not pay for

       24    what they did.   The government is paying them enough.    He

       25    doesn't have to pay for it with his life and he shouldn't.


                   HOLLY DRISCOLL, RPR         OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 21 of 35 PageID #: 281

                                       GA17




                                                                               8



         1    That's it, Your Honor.

         2               THE COURT:   Does the defendant wish to be heard?

         3               THE DEFENDANT:    Yes.    I guess like I told my lawyer
         4   downstairs that I kind of feel bad for the Sidney Velasquez
         5   family and the Mabel Carrerra family, I kind of feel sorry for
         6   them but I don't feel no remorse for like for myself,        I don't

         7   feel no remorse for the simple fact that I got to pay for

        8    something they did and I don't feel no remorse for them but I

        9    do feel remorse for the family, I feel bad for any family that

       10    gets killed in a murder anyway, any family but I have nothing

       11    to do with it.


       12                If I had anything to do with that from the beginning

       13    I believe I would have been kind of weak minded like they was

       14    and sat up there and cooperated with the government from the

       15    beginning but I didn't know nothing about it.

       16             THE COURT:      All right.    Does the government wish to

       17    be heard?

       18             MS. GIORDANO:       Yes, Your Honor.   The government is in

       19    receipt of Mr. Udell's motion for downward departure.        We

       20    received this several moments before the sentencing today.            In

       21    any event, Mr. Udell spent a lot of time speaking about the

       22    cooperators in this case and Mr. Warren has, you've just heard

       23    has denied his conduct and spoke about how he feels soriry for

       24    the families who were injured as a result of in his view the

       25    conduct of the cooperators in this case and obviously not as a


                   HOLLY DRISCOLL, RPR              OFFICIAL COURT REPORTER

                                        A^
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 22 of 35 PageID #: 282

                                         GA18




                result of any of his conduct in this case and I think that
                shows Your Honor that Mr. Warren, there is nothing about
           3    Mr. Warren that merits a downward departure in this case.
           4              The government thinks that life is the only
           5    appropriate sentence.    Mr. Velasquez was killed as a result of

        6       a robbeiry that Mr. Warren directed would take place.   Mabel
        7       Carrerra DeLeon was raped at the insistence of Craig Warren.
        8      It was Craig Warren's idea to rape this woman who was five

        9      months pregnant and he encouraged Derek Boalds to rape this
       10      woman with him.

       11                 There is nothing about Craig Warren that merits a

       12      downward departure in this case.     The guidelines contemplate
       13      felony murder and the guidelines deem that life is appropriate
      14       for felony murder.

      15                  In addition, Your Honor, if the Court is considering
      16       a downward departure with respect to Craig Warren the

      17       government would like to be heard at a Fatico hearing on the'

      18       27 other robberies that Craig Warren initiated.     In addition,

      19       the government would like to be heard about another homicide

      20       as well.

      21                  THE COURT:   Well, I presided at this trial and I'm

      22       familiar with the facts of this case and I've heard Mr. Udell

      23       plead for a downward departure and I am aware I do have

      24       discretion in these particular matters and I state for the

      25       record that I am not going to exercise any discretion for a


                     HOLLY DRISCOLL, RPR          OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 23 of 35 PageID #: 283

                                        GA19




                                                                            10



           1    downward departure.

           2              If anything, after having heard the case and if there

           3    was a departure, there should be a departure upward.   However,
        4       the only departure upward would be the death penalty and this
        5      is not a death penalty case, so I reject your motion for a

        6      downward departure.

        7                 I see you, Mr. Warren, as a vicious callous uncaring
       8       human being.. You are one of the worst things that I have ever

       9       seen and I've spent a great deal of my time in law

      10       enforcement.


      11                  You are responsible for the terror that many people

      12       in this community, in your community suffer because you and

      13       people like you and your cohorts are going around killing

      14       people and robbing people and raping people.

      15                  You talk about you feel sorry for the family of

      16       Mr. Velasquez.   Well, all well and good.   You are responsible

      17       for, even though you say you didn't do that, the shooters were

      18       characterized as being psychopaths and sociopaths and I find

      19       from the evidence and the testimony that I heard that you are

      20       the leader of these sociopaths and these psychopaths and I

      21       wonder what that makes you and they would not have been at

      22       that scene doing what they did if it were not for you and just

      23       as sure as they pulled the trigger, you also pulled the

      24       trigger.   You were the leader of this band of rogues and you

      25       caused great distress.


                     HOLLY DRISCOLL, RPR         OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 24 of 35 PageID #: 284

                                       GA20




                                                                          11



          1             Now, the family of Mr. Velasquez and Ms. Carrerra are

          2   going to have to live with what you did, the impact that you
          3   had on their lives for the rest of their lives notwithstanding
          4   how you feel, if you feel anything, because I think your acts
          5   were senseless and just something that should be not even

          6   recorded in human history.

          7             I recall Ms. Carrerra when she testified and this

          8   room was so quiet you could just hear the hum of the air

          9   conditioning machines, how she told she was five months

         10   pregnant and you and one of your cohorts decided to violate

         11   her and how she cried because it hurt and I think that that's

         12   disgusting, that Ms. Carrerra is someone's daughter, she is

         13   someone's mother, she is someone's sister and you violated

         14   her.   You violated someone's mother, someone's daughter,

        ■15   someone's sister.   You're going to pay for that and I'm going

         16   to see that you pay for that.

         17             I am sentencing you -- you got convicted on ten

         18   counts of a twelve count indictment.   Count One of the

         19   indictment charges you with murder in the aid of racketeering

         20   and on that count I sentence you to the custody of the

         21   attorney general or his duly authorized representative for the

         22   rest of your natural life.

         23             You were convicted on Count Two and Count Six and

         24   Count Nine of possessing a firearm for the use in violent

         25   crimes.



                     HOLLY DRISCOLL,   RPR      OFFICIAL COURT REPORTER
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 25 of 35 PageID #: 285

                                       GA21




                                                                             12



           1              On Count Two I sentence you to five years to run

           2   consecutive to your life term, if that's possible.

           3              On Count Six I sentence you to twenty years to run

           4   consecutive to Count Two and to Count One for a total of 25

           5   years.


           6              I sentence you on Count Nine to run consecutive to

           7   Counts One, Two and Six for a total of 45 years to run

           8   consecutive to your life sentence.

           9              On Count Four, the rape charge, the violation of

         10    Ms. Carrerra, the maximum amount of time that you can serve

         11    there is twenty years and I sentence you to the twenty years

         12    to run consecutive to Counts One, Two, Six and Nine.

         13               Count Five you were convicted of threatening to

         14    murder I think it was Ms. Carrerra, that's a five year

         15    maximum.     I sentence you to five years on Count Five to run

         16    consecutive with One Two, Six, Nine and Four.

         17               Seven, you were convicted of conspiracy to rob the

         18    Bodling Company.    There is a twenty year maximum.   I sentence

         19    you to twenty years to run consecutive to Counts One, Two,

         20    Six, Nine, Four and Five.

         21               Eight is attempted robbery of the Bodling Company, it

         22    is a twenty year maximum.      I sentence you to twenty years to

         23    run consecutive to with One, Two, Six, Nine, Four, Five, Seve-

         24    and Eight.

         25               Count Ten is a conspiracy to rob C-Town, it is a


                     HOLLY DRISCOLL, RPR           OFFICIAL COURT REPORTER


                                     0.
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 26 of 35 PageID #: 286

                                       GA22




                                                                           13



        1   twenty year maximum.      I sentence you to twenty years to run

        2   consecutive with One, Two, Six, Nine, Four, Five, Seven,

        3   Eight.

        4             Count Eleven is the robbery of the C-Town Store with

        5   a twenty year maximum and I sentence you to twenty years to

        6   run consecutive with Ten, Eight, Seven, Five, Four, Two, Six,

        7   Nine and One.

        8             I sentence you to a $50 special assessment on each

        9   count that you're convicted which is ten counts for a total of

       10   $500 and I sentence you after you have finished all of your

       11   time to five years supervised release.

       12             You have a right to appeal this sentence.    You have a

       13   right to appeal this conviction.

       14             Anything else, Augie?

       15             THE CLERK:   You didn't do Four, Judge.

       16             THE COURT:   I did Four.

       17             THE CLERK:   I think you stopped at Four.

       18             MS. GIORDANO:    I have Four.

       19             THE COURT:   Four is the rape, twenty years to run

       20   consecutive with One, Two, Six, Nine.

       21             Anything else?    You have a right to appeal as I said

       22   before.


       23             MS. GIORDANO:    Nothing further. Your Honor.

       24             THE COURT:   Okay.

       25             (End of proceedings.)


                  HOLLY DRISCOLL, RPR            OFFICIAL COURT REPORTER


                                      P. QVK
       Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 27 of 35 PageID #: 287
                                                                                                                       2CSi
               Individualized Reentry Plan - Program Review (Inmate Copy)                          SEQUENCE: 00587251
                              Dept. of Justice / Federal Bureau of Prisons                     Team Date: 05-07-2020
               Plan is for inmate: WARREN, CRAX6        50239-053

           Facility;   CLP COLEMAN II USP                            Proj. Rel. Date:   UNKNOWN

            Name:      WARREN,CRAIG                                  Proj. Rel. Mthd:   LIFE

      Register No.:    50239-053                                        DNA Status:     CAA02447 / 05-25-2011
              Age:     52
      Date of Birth:   06-11-1967

Detainers
Detaining Agency                                   Remarks

NO DETAINER


Current Work Assignments
Fad         Assignment      Description                                  Start

CLP         PM COOK         PM COOK                                      12-09-2018

Current Education Information
Fad         Assignment      Description                                  Start

CLP         ESL HAS         ENGLISH PROFICIENT                           01-30-1996

CLP         GED EARNED      GED EARNED IN BOP                             10-17-2013

Education Courses
SubFacI Adion               Description                                  Start                  Stop
CLP          c              MICROSOFT OFFICE 2010                        01-21-2020            02-24-2020

CLP          c              VT CUSTODIAL MAINTENANCE AM                  05-02-2018            07-18-2018

YAP          c              DISEASE 1                                     10-20-2016            10-20-2016

CLP          c              MAVIS BEACON TYPING                           10-28-2015            04-05-2016

CLP          c              ACE THINK AND GROW RICH CLASS                05-12-2015             12-09-2015

CLP          c              SPORTS RULES                                 05-03-2014             07-23-2014

LEW          c              GED CLASS MON - FRI MORNINGS                 07-02-2013             10-17-2013

LEW          w              GED CLASS MON - FRI AFTERNOONS               03-23-2012             07-02-2013

CAA          w              PRE GED 105 9:30-11:30 AM                     11-05-2010            03-21-2012

CAA          c              DEVELOP SKILLS FOR A BUSINESS.                07-16-2011            09-14-2011

CAA          c              BASIC INTRO TO ACCOUNTING.                    07-06-2011            09-03-2011

CAA          c              INTRO TO WORLD OF BUSINESS.                   04-04-2011            06-14-2011

CAA          c              CDL PREPARATION CLASS.                        04-04-2011            06-09-2011

CAA          c              ACCOUNTING FOR A SMALL BUSINES                05-09-2011            06-07-2011

CAA          c              RPP6 COMMUNICATION 101                        05-03-2011            05-03-2011

CAA          c              CONVERSATIONAL SPANISH CLASS                  07-29-2009            09-30-2009

CAA          c              INTRO TO HOME IMPROVEMEMT.                    07-29-2009            09-30-2009

CAA          c              INTRODUCTORY PLUMBING CLASS.                  04-02-2009            06-29-2009

                            MATH COLLEGE PREP CLASS                       04-02-2009            06-26-2009
CAA          c

CAA           c             FUNDAMENTALS OF REAL ESTATE.                  05-19-2009            06-26-2009

CAA           c             CONVERSATIONAL SPANISH CLASS                  04-02-2009            06-26-2009

CAA           c             INTRO TO WORKING WITH CONCRETE                05-22-2009            06-25-2009

CAA           w             PRE GED 105 9:30-11:30 AM                     11-14-2008            11-25-2008

              w             GED CLASS M-F 12:15-2:00                      04-07-2008            11-04-2008
LEW
              w             ADVANCED GED                                  07-13-2007            04-07-2008
LEW
LEW           w             PRE-GED CLASS M-F 730-9AM.                    04-20-2006            07-13-2007

LEW           c             RPP-AIDS AWARENESS                            08-01-2006            09-05-2006

LEE           c             RPP6 PSYCH SELF STUDY                         01-03-2006            01-10-2006

LEE           c             RPP6 PSYCH SELF STUDY                         11-29-2005            12-27-2005

LEE           c             FUNDAMENTAL PARA LEGAL STUDIES                06-08-2003            08-10-2003

              w             GED 1300-1500 J CRUM                          08-20-2001            04-01-2002
LVN
              w             2:00-3:00 GED CLASS-CRUM                      10-20-1997            03-16-1998
LVN
                            GED UNICOR 9:30-10:30 CRUM                    02-22-1996            10-20-1997
LVN           w



Hearing Date                Prohibited Acts

 ■ NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS


Sentry Data as of 05-13-2020              Individualized Reentry Plan - Program Review (Inmate Copy)            Page 1 of 3
      Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 28 of 35 PageID #: 288
              Individualized Reentry Plan - Program Review (Inmate Copy)                                               sequence: 00587251
                                Dept. o£ Justice / Federal Bureau of Prisons                                      Team Date: 05-07-2020
               Plan is for inmate: WARREN, CRAIG                50239-053

Current Care Assignments
Assignment           Description                                                        Start

CARE1                         HEALTHY OR SIMPLE CHRONIC CARE                            01-08-2005 .
CARE1-MH                      CARE1-MENTAL HEALTH                                       10-08-2010

Current Medical Duty Status Assignments
Assignment            Description                                                       Start

NO PAPER                      NO PAPER MEDICAL RECORD                                   08-02-2016
REG DUTY                      NO MEDICAL RESTR-REGULAR DUTY                             08-04-2016

YES F/S                       CLEARED FOR FOOD SERVICE                                  04-25-2017

Current Drug Assignments
Assignment       Description                                                            Start

DRG1 NONE                NO DRUG INTERVIEW REQUIRED                                     02-16-1996

FRP Details
Most Recent Payment Plan
FRP Assignment:               COMPLT           FINANC RESP-COMPLETED                        Start: 08-08-1997

Inmate Decision:         AGREED                50%                            Frequency: MONTHLY
Payments past 6 montfis:               $0.00                          Obligation Balance: $0.00
Financial Obiigations
No.        Type               Amount                  Balance                 Payable                Status

           ASSMT              $500.00                 $0.00                   IMMEDIATE              COMPLETEDZ
                                   •• NO ADJUSTMENTS MADE IN LAST 6 MONTHS"

Payment Details
Trust Fund Deposits - Past 6 months: $ N/A                                  Payments commensurate ? N/A
New Payment Plan:             No data



Progress since last review
Inmate Warren Is assigned PM Cook and completed his FRP obligation. He is not enrolled in any programs at this time, but completed Microsoft Office
Class in 02/2020. He has had $2,223.15 in the last 6 months and has a balance of $431.56.
Next Program Review Goals
Save at least $50 monthly. Enroll in educational courses of choice.

Long Term Goals
Complete Celebrate Recovery and Threshold program by 12/2021. Save at least 3600 yearly.

RRC/HC Placement



Comments

•* No notes entered **




Sentry Data as of 05-13-2020                   Individualized Reentry Plan - Program Review (Inmate Copy)                             Page 2 of 3
PPG6                                                                                     Page 1 of 1
  Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 29 of 35 PageID #: 289

   CLPCR       606.00           MALE CUSTODY CLASSIFICATION FORM                       12-12-2019

 PAGE 001 OF 001                                                                       13:22:00

                                      (A) IDENTIFYING DATA
 REG NO.. I 150239-053                           FORM DATE: 04-29-2019                ORG:   CLP

 NAME      I    WARREN, CRAIG

                                                      MGTV:   NONE

 PUB SFTY;      GRT SVRTY,SEX OFFN.SENT LGTH          MVED:

                                       (B) BASE SCORING

DETAINER: (0) NONE                               SEVERITY            (7) GREATEST

 MOS REL.: 540                                   CRIM HIST SCORE     (02) 3 POINTS

 ESCAPES.: (0) NONE                              VIOLENCE            (5) < 5 YRS MINOR

 VOL SURR: (0) N/A                               AGE CATEGORY...     (2) 36 THROUGH 54

 EDUC LEV: (0) VERFD HS DEGREE/GED               DRUG/ALC ABUSE.     (0) NEVER/>5 YEARS
                                      (C) CUSTODY SCORING

TIME SERVED             : (3) 0-25%              PROG PARTICIPAT     (1) AVERAGE

 LIVING SKILLS...: (1) AVERAGE                   TYPE DISCIP RPT     (5) NONE

 FREQ DISCIP RPT.: (3) NONE                      FAMILY/COMMUN..     (4) GOOD



                                      LEVEL AND CUSTODY SUMMARY

 BASE CUST VARIANCE        SEC TOTAL     SCORED LEV MGMT SEC LEVEL       CUSTODY     CONSIDER

 +16     +17       0          +16         HIGH              N/A                 IN     SAME




 G0005            TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




https://bop.tcp.doj.gov:9049/SENTRY/JlPPG60.do                                           12/12/2019
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 30 of 35 PageID #: 290




                                                U.S. Department of Justice

                                                Federal Bureau of Prisons

                                                Federal Correctional Complex
                                                United States Penitentiary 2
                                                846 N.E. 54'^'Terrace
                                                Coleman, Florida 33521

                                                March 9, 2020

  RESPONSE TO INMATE REQUEST TO STAFF MEMBER^

  SUBJECT: Compassionate Release/Reduction In Sentence (RIS)

        RE: Warren, Craig
            Register No: 50239-053

 This is in response to your Inmate Request to Staff Member, in
 which you request consideration for a Compassionate
 Release/Reduction in Sentence under Extraordinary and
 Compelling Circumstances.

 A thorough review of your request was completed utilizing
 Program Statement 5050,50, Compassionate Release/Reduction in
 Sentence, Procedures for Implementation of 18 U.S.C. §§ 3582(c;
 (1) (A) and 4205(g), requests for a Compassionate
 Release/Reduction. Based on the information you have
 submitted: You have not demonstrated extraordinary or
 compelling circumstances which would warrant a reduction in
 sentence under BOP guidelines. To the extent you believe your
 sentence should be reduced pursuant to the sentence reform
 provisions of the First Step Act of 2018, you may raise those
 concerns directly with your sentencing court. The Federal
 Bureau of Prisons has no authority to reduce a sentence
 pursuant to those provisions or based on sentence length.

 After careful review of this information, consideration for
 Compassionate Release/RIS is denied. In compliance with Bureau
 of Prisons' Program Statement 5050.50, titled Compassionate
 Release/Reduction in Sentence, you may appeal this denial
 through the Administrative Remedy Program if you are
 unsatisfied with this response.

 I trust this information adequately addresses your concerns.



     Swain, Warden
                                                       .3 111
                                                         Date
Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 31 of 35 PageID #: 291




   Clarification on Reduction in Sentence (RIS)
                                 Requests
   (Extraordinary and Compelling Circumstances under FSA)


     Inmates are encouraged to review Program Statement 5050.50 to ensure
 requests are appropriate. Requests for a Reduction in Sentence will be denied at
  the institutional level should the request fail to demonstrate extraordinary or
  compelling circumstances which would warrant a reduction in sentence under
                                 BOP guidelines.




 To the extent an inmate believes their sentence should be reduced pursuant to
the sentence reform provisions of the First Step Act of 2018,they may raise those
                  concerns directly with their sentencing court.



The Federal Bureau of Prisons has no authoritv to reduce a sentence pursuant to
                  those provisions or based on sentence length.




                                         WARREN, CRAIG 50239053
           Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 32 of 35 PageID #: 292

TRULINCS .50239P53 - WARREN, CRAIG - Unit: CLP-L-A


FROM:50239063
TO: Warden PEN 2
SUBJECT:***Request to Staff*** WARREN,CRAIG, Reg# 50239053, CLP-L-A
DATE:02/28/2020 07:05:48 PM

To: Warden
Inmate Work Assignment: Food Service

Dear, Warden
     According to the First Step Act I have a Extraordinary and Compelling Circumstance under FSA. The First Step Act clarifies
that section 924(c)counts can only be stacked if the second offense occurs after the final conviction on the first offense section
403(a) 132 Statute at 5221-22. In counts six and nine of my indictment it added 15 years apiece to both counts six and
nine,which totalled 40 years for both counts. If I were sentenced today, a court would add only 5 years to count six and nine,
instead of 15 years for both counts six and nine for the 924(c)gun convictions.
 Therefore, I respectfully request for a reduction of sentence under FSA under Extraordinary and Compelling Circumstances.
Thank You
  Craig Warren!
            Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 33 of 35 PageID #: 293

TRULINCS 50239053 - WARREN, CRAIG - Unit: CLP-L-A


FROM: Warden PEN 2
TO: 50239053
SUBJECT: RE:***lnmate to Staff Message***
DATE:03/03/2020 08:52:02 AM

Mr. Warren
Your request has been sent to the appropriate department for review. You should receive a response soon.
Thank you.

»> ~A!"WARREN,-'^ICRAIG" <50239053@inmatemessage.com> 2/28/2020 8:05 PM »>
To: Warden
Inmate Work Assignment: Food Service

Dear, Warden
            According to the First Step Act I have a Extraordinary and Compelling Circumstance under FSA. The First Step Act
clarifies that section 924(c)counts can only be stacked if the second offense occurs after the final conviction on the first offense
section 403(a) 132 Statute at 5221-22. In counts six and nine of my indictment it added 15 years apiece to both counts six and
nine,which totalled 40 years for both counts. If I were sentenced today, a court would add only 5 years to count six and nine,
instead of 15 years for both counts six and nine for the 924(c)gun convictions.
 Therefore, I respectfully request for a reduction of sentence under FSA under Extraordinary and Compelling Circumstances.
Thank You
  Craig Warren!
Case 1:94-cr-00802-SJ    Document
             'Request toAaff***     303 CRAIG,
                                WARREN,  Filed 10/29/20
                                               Reg#     Page 34 of 35 PageID #: 294




    From:             '^I'^ARREN, '^ICRAIG" <50239053@inmatemessage.com>
    To:
    Date:             2/28/2020 7:21 PM
    Subject:         "•Request to Staff*" WARREN, CRAIG, Reg# 50239053, CLP-L-A

    To: Warden
    Inmate Work Assignment: Food Service

    •"ATTENTION"*

    Please cut and paste the message indicator below into the subject line; only this indicator can be in the
    subject line.
    b8954c95-d753-4985-9364-9f23379e304e
    Your response must come from the departmental mall box. Responses from personal mailboxes WILL
    NOT be delivered to the inmate.


    ***lnmate Message Below***



    Dear, Warden
         According to the First Step Act I have a Extraordinary and Compelling Circumstance under FSA. The
    First Step Act clarifies that section 924(c) counts can only be stacked if the second offense occurs after
    the final conviction on the first offense section 403(a) 132 Statute at 5221-22. In counts six and nine of my
    indictment It added 15 years apiece to both counts six and nine,which totalled 40 years for both counts. If
    I were sentenced today, a court would add only 5 years to count six and nine, instead of 15 years for both
    counts six and nine for the 924(c)gun convictions.
     Therefore, I respectfully request for a reduction of sentence under FSA under Extraordinary and
    Compelling Circumstances.
    Thank You
      Craig Warren!
     . V ER / USAj foreVE
                                                      '' 0




                                                                                                                                      'age paid
                                                                                                                              PM3-Day
                                                                 PRESS FIRMLY TO SEAL                                         colemaIv/, PL
                                                                                                    'ojnjt itnvicit

                                                                                                                                                                                          IB
                                                                                                                                                                                           O
                                                                                                                                                                                  XI
                                                                                                                               $0.00                                                   >.
                                                                                                                             R2304Y122863-09


           PRIORITY'                                                  j FROM: CrCi'i                                                                                ^ I/I
                                                                                                                                                                    C »




              ★ MAIL ★                                                           ^^     C o I € rv^ ci^ -tt 2_                                 n                          u
                                                                             I   Federal                                                             1^.
            13 DATE OF DELIVERY SPECIFIED'
                                                                                 ?.         io'3<4-
             /!?. USPS TRACKING™ INCLUDED*                                       Col<'rHc.-v ,     33SZ'                                             i-.   C 01




             $ INSURANCE INCLUDED*                                               nibjt SO2.3S-0-S3                                                  ll
                                                                                                                                                    cI2

                                                                                               TO:         Clle^ic o-f'CoLyr +                       sf
                     PICKUP AVAILABLE

                    * Domestic only
                                                                                                M-5. 5i'S-\-rlc+ CoU(-4-
                                                                                                                                                    S u>

                                                                                               2Z^                    f'lqzc, £;c>^i                aS
                                                                                                                                                    M a>



                                                                                              lirootlLyjn ,i\JeLu Fo^k. l/ZC>i                      flj ^
                                            UNITEDSTATES
                                           POSTAL SERVICE9
                                                                                                                                                   fg
            WHEN USED INTERNATIONALL'                                                                                                               U                                 V)

              A CUSTOMS DECLARATION                                                                                                                 £ 01
                                                                                                                                                    0) c
5              LABEL MAY BE REQUIRED.       USPS TRACKING it
0.
                                                                                                                                                   SI
                                                                                                                                                   O Q
                                                                                                                                                   o. a
                                                                                                                                          J
                                                                       o«?
                                                                                                                                                   ^1
                                                                       I-
                                                                       AOI

                                                                                                                                                   >, «
                                        9114 9999 4431 4368 6928 43
                                                                                                                                                   ll
                                                                         ueqc^L (\'\a]L
                                                                                                                                                   2»>
                                                                                                                                                        Case 1:94-cr-00802-SJ Document 303 Filed 10/29/20 Page 35 of 35 PageID #: 295




                                          EP14F July 2013        VISIT US AT USPS.COM
              PS00001000014               CD:12.5 X 9.5          ORDER FREE SUPPLIES ONLINE                            UNITEDSTATF^
                                                                                                                      POSTALSERVICE^
